mi)

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Deborah Diane Fletcher, )
Plaintiff, j
v. ) Civil Action No. /§L - / a
HUD Manager, j
Defendant. j
)
MEMORANDUM OPINION

This matter is before the Court on the plaintiff s pro se complaint and application to
proceed in forma pauperis. The Court will grant the plaintiff’s application and dismiss the
complaint for lack of subject matter jurisdiction.

The subject matter jurisdiction of the federal district courts is limited and is set forth
generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available
only when a "federal question" is presented or the parties are of diverse citizenship and the

amount in controversy exceeds $75,000. A party seeking relief in the district court must at least

plead facts that bring the suit within the court's jurisdiction. See Fed. R. Civ. P. 8(a). Failure to

plead such facts warrants dismissal of the action. See Fed. R. Civ. P. 12(h)(3).

Plaintiff is a resident of Hyattsville, Maryland. She purports to sue “HUD Manager,”
whose listed address is the Washington, DC. Field Ofﬁce of the United States Department of
Housing and Urban Development (HUD). Compl. Caption; see http://wwwhudgov (Local
Ofﬁce Directory). Plaintiff alleges that she responded to an advertisement touting affordable

apartments for rent in the District of Columbia but when she returned with a $10 money order
1

and other requested information, she was told that her $741 monthly income from social security
beneﬁts was insufficient. Compl. at 2. Plaintiff seeks $1.5 million in damages for “the price of

prejudice.” Id. at 3.
1. Federal Question Jurisdiction

The complaint does not allege facts to implicate the vaguely named defendant in any
wrongdoing, nor is the basis of federal court jurisdiction clear. To the extent that plaintiff is
suing under the Fair Housing Act, 42 U.S.C. §§ 3604—3606, which “prohibits discrimination in
the sale or rental of housing,” that Act “[does] not create a private right of action” for money

damages, and plaintiff does not seek any other relief. Lee v. Pierce, 698 F. Supp. 322, 342

(D.D.C. 1988); see id., quoting 42 U.S.C. § 3608(d) (“The Act requires HUD to ‘administer the
programs and activities relative to housing and urban development in a manner affirmatively to
further the policies of” fair housing. . . . HUD’s action is reviewable” under the APA); Trudeau
v. Fed. Trade Comm’n, 456 F.3d 178, 186 (DC. Cir. 2006) (the APA “waives the Government's
immunity from actions seeking relief other than money damages”) (citations and internal
quotation marks omitted).

To the extent that plaintiff is seeking money damages for tortious behavior by an

employee of HUD, dismissal is warranted because there is no indication that plaintiff exhausted
her administrative remedies under the Federal Tort Claims Act, see 28 U.S.C. § 2675, which
must occur before the Court can exercise jurisdiction over any potential tort claim for damages

against the United States. See Abdurrahman v. Engstrom, 168 Fed.Appx. 445, 445 (DC. Cir.
2005) (per curiam) (afﬁrming the district court’s dismissal of unexhausted FTCA claim “for lack

of subject matter jurisdiction”); accord Simpkins v. District of Columbia Gov ’t, 108 F.3d 366,

 

371 (DC. Cir. 2007). Moreover, plaintiff has alleged no facts from which one could infer that
any individual at HUD took any action that harmed her.

2. Diversity Jurisdiction

Plaintiff has not named a defendant who qualiﬁes as a citizen under the diversity statute.l
See, e.g., Moor v. Alameda County, 411 US. 693, 717 (1973) (“There is no question that a State
is not a ‘citizen’ for purposes of the diversity jurisdiction”). And, notwithstanding the demanded
amount, the allegations fail to establish the minimum jurisdictional amount in controversy, let
alone damages exceeding $1 million. Info. Strategies, Inc. v. Dumosch, No. 13-315 (RC), ——- F.
Supp. 2d ---, 2014 WL 505360, at *3 (D.D.C. Feb. 10, 2014), quoting St. Paul Mercury Indem.
Co. v. Red Cab Ca, 303 US. 283, 288 (1938) (“For a court to reject the amount [in controversy]
claimed by the plaintiff, ‘it must appear to a legal certainty that the claim is really for less than
the jurisdictional amount.” ”); see also Doe v. Exxon Mobil Corp., Nos. 01—1357 (RCL), 07-1022
(RCL), --- F. Supp. 3d ---, 2014 WL 4746256, at *14 (D.D.C. Sept. 23, 2014) (“To dismiss for
failure to plead amount in controversy, the court must be able to say, after crediting all of the
plaintiff‘s factual allegations . . . that a verdict in excess of the jurisdiction minimum . . . would
have to be set aside as a matter of law.”) (citations and internal quotation marks omitted; ellipses

in original). Hence, no basis exists for exercising diversity jurisdiction.

Despite the case caption and the address provided for the defendant, which is HUD’s
address, the allegations seem to fault unnamed apartment managers or employees.

3

 

For the foregoing reasons, this action will be dismissed. A separate Order accompanies

this Memorandum Opinion.

54%....

DATE: October 31, 2014